DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 8, 13, and thus dependent claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “about 0.8V and about 1.4V” and “about 1.4V and about 1.8V” in claims 6 and 8 are relative terms which renders the claims indefinite. The terms “about 0.8V and about 1.4V” and “about 1.4V and about 1.8V” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “about 100 microns” in claims 7 and 13 are relative terms which renders the claims indefinite. The terms “about 100 microns” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The instant specification does not provide a range of values that are encompassed by the above relative terms, thus it is not possible to determine the bounds of the claims containing the relative terms. For compact prosecution purposes, the above limitations are examined as if the term “about” is omitted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140192311 A1 (Pletcher) in view of US 20090029264 A1 (Nakazawa). 
Regarding claim 1, Pletcher discloses a device (contact lenses, abstract) comprising: 
a solid-state thin film battery (STFB) (P30, power storage component 207 can be a thin film battery) configured for use as an energy storage device of a microcomputing device (P10, circuit including sensors). 
Pletcher further discloses a photovoltaic device in the contact lens (P9).
Pletcher does not explicitly disclose that a first electromotive force associated with the STFB is less than a second electromotive force associated with the photovoltaic device of the microcomputing device.
Pletcher discloses that the power storage component (“thin film battery”) is trickle charged by the photovoltaic cells (P30). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select voltages for the thin film battery and photovoltaic cells such that a first electromotive force associated with the STFB is less than a second electromotive force associated with the photovoltaic device of the microcomputing device, as such a configuration would allow the thin film battery to be charged by the photovoltaic cell. One of ordinary skill in the art would have been motivated to make such a selection to use the elements of Pletcher in their disclosed configurations.  
Pletcher also does not explicitly disclose an anode or cathode in the thin film battery. 
In the same field of endeavor, Nakazawa discloses an analogous art of a thin film solid battery (abstract) with a positive electrode active material of lithium titanium oxide (P27), a negative electrode active material including aluminum and indium (P28), and a solid electrolyte including LiPON (P26). Nakazawa teaches that these materials can create a stable cell with reduced manufacturing time and steps (P25). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select the electrode active materials and solid electrolyte taught by Nakazawa for the thin film battery disclosed by Pletcher, with a reasonable expectation that such a selection of materials would create a stable cell with reduced manufacturing time and steps. One of ordinary skill in the art would have been additionally motivated to select the materials taught by Nakazawa to create a thin film battery to use the invention of Pletcher.
Regarding claim 4, modified Pletcher teaches that the anode includes aluminum or indium (Nakazawa P28).
Regarding claim 5, modified Pletcher teaches that the anode and the cathode are separated by an electrolyte including LiPON (Nakazawa P26).
Regarding claim 6, modified Pletcher teaches the first electromotive force (charging voltage) in a range that overlaps the claimed voltage (Nakazawa, Fig. 2). Therefore it would have been obvious to select a first electromotive force of 0.8V to 1.4V as a routine optimization, given that modified Pletcher teaches an overlapping range of voltages. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Modified Pletcher does not explicitly teach that the second electromotive force is between about 1.4V and about 1.8V. Pletcher discloses that the power storage component (“thin film battery”) is trickle charged by the photovoltaic cells (P30). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a second electromotive force between 1.4V and 1.8V, given that Pletcher teaches that photovoltaic cell (associated with the second electromotive force) charges the thin film battery (associated with the first electromotive force).  
Regarding claim 7, Pletcher teaches a smart contact lens (abstract). Pletcher is silent regarding a thickness for the smart contact lens. Pletcher teaches that the contact lens contains a photovoltaic cell and thin film battery (P30) and is positioned on the eye of a wearer (Fig.1, P15), as is the claimed smart contact lens (Fig. 5). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a thickness of 100 microns or less for the contact lens of modified Pletcher, given that modified Pletcher discloses all of the claimed structures (solid thin film battery, photovoltaic cell) as the claimed smart contact lens. Further, one of ordinary skill in the art would have been motivated to select a thickness appropriate for a smart contact lens installed on the eye. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 8, Pletcher discloses a device (abstract, contact lens) comprising: 
a plurality of power sources of a microcomputing (P49, memory and logic circuit) device, the plurality of power sources including: 
a photovoltaic device (P29) 
a solid-state thin film battery (STFB) configured for use as an energy storage device for the microcomputing device (P30, thin film battery), 
an integrated circuit of the microcomputing device including a power management function to use electrical power from the plurality of power sources (P36, hybrid power component) and to charge the STFB from the photovoltaic device (P30, photovoltaic cells charge storage component).
Pletcher does not explicitly disclose an anode or cathode in the thin film battery. 
In the same field of endeavor, Nakazawa discloses an analogous art of a thin film solid battery (abstract) with a positive electrode active material of lithium titanium oxide (P27), a negative electrode active material including aluminum and indium (P28), and a solid electrolyte including LiPON (P26). Nakazawa teaches that these materials can create a stable cell with reduced manufacturing time and steps (P25). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select the electrode active materials and solid electrolyte taught by Nakazawa for the thin film battery disclosed by Pletcher, with a reasonable expectation that such a selection of materials would create a stable cell with reduced manufacturing time and steps. One of ordinary skill in the art would have been additionally motivated to select the materials taught by Nakazawa to create a thin film battery to use the invention of Pletcher.
Modified Pletcher teaches the second electromotive force (associated with the STFB) in a range that overlaps the claimed second electromotive force (Nakazawa, Fig. 2, charging voltage). Therefore it would have been obvious to select a second electromotive force of 0.8V to 1.4V as a routine optimization, given that modified Pletcher teaches an overlapping range of voltages. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Modified Pletcher does not explicitly teach that the first electromotive force (associated with the photovoltaic cell) is between about 1.4V and about 1.8V. Pletcher discloses that the power storage component (“thin film battery”) is trickle charged by the photovoltaic cells (P30). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a first electromotive force between 1.4V and 1.8V, given that Pletcher teaches that photovoltaic cell (associated with the first electromotive force) charges the thin film battery (associated with the second electromotive force).  


Regarding claim 11, modified Pletcher teaches that the anode includes aluminum or indium (Nakazawa P28).
Regarding claim 12, modified Pletcher teaches that the anode and the cathode are separated by an electrolyte including LiPON (Nakazawa P26).
Regarding claim 13, Pletcher teaches a smart contact lens (abstract). Pletcher is silent regarding a thickness for the smart contact lens. Pletcher teaches that the contact lens contains a photovoltaic cell and thin film battery (P30) and is positioned on the eye of a wearer (Fig.1, P15), as is the claimed smart contact lens (Fig. 5). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a thickness of 100 microns or less for the contact lens of modified Pletcher, given that modified Pletcher discloses all of the claimed structures (solid thin film battery, photovoltaic cell) as the claimed smart contact lens. Further, one of ordinary skill in the art would have been motivated to select a thickness appropriate for a smart contact lens installed on the eye. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claims 2-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140192311 A1 (Pletcher) in view of US 20090029264 A1 (Nakazawa) as applied to at least claims 1 and 8 above, and further in view of US 20180074345 A1 (Flitsch).
Regarding claim 2, modified Pletcher teaches a lithium oxide material (Nakazawa P27, lithium titanium oxide) but does not disclose an electrically conductive additive. 
In the same field of endeavor, Flitsch teaches a battery for a contact lens (abstract) with a cathode formed of a lithium transition metal oxide (P131). Flitsch further teaches a conductive additive of carbon black (P131) which can improve the adherence of the cathode mixture (P142). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Pletcher by adding carbon black as an electrically conductive additive, with the predictable result that such an addition would improve the adherence of the cathode mixture. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 3, modified Pletcher teaches that the lithium oxide material can be lithium titanium oxide (Nakazawa P27) and the electrically conductive additive is carbon (Flitsch P142, carbon black).

Regarding claim 9, modified Pletcher teaches a lithium oxide material (Nakazawa P27, lithium titanium oxide) but does not disclose an electrically conductive additive. 
In the same field of endeavor, Flitsch teaches a battery for a contact lens (abstract) with a cathode formed of a lithium transition metal oxide (P131). Flitsch further teaches a conductive additive of carbon black (P131) which can improve the adherence of the cathode mixture (P142). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Pletcher by adding carbon black as an electrically conductive additive, with the predictable result that such an addition would improve the adherence of the cathode mixture. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 10, modified Pletcher teaches that the lithium oxide material can be lithium titanium oxide (Nakazawa P27) and the electrically conductive additive is carbon (Flitsch P142, carbon black).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190033618 A1 discloses a smart contact lens with a thin film battery and a LiPON electrolyte. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729